Exhibit 10.2

1992 STOCK INCENTIVE PLAN

AMPEX CORPORATION

1992 STOCK INCENTIVE PLAN

as amended through November 2, 2006

1. Purpose

The purpose of this plan (the “Plan”) is to secure for Ampex Corporation (the
“Company”) and its stockholders the benefits arising from the ownership of stock
options and stock appreciation rights by directors and key employees of the
Company and its parent and subsidiary corporations, who are expected to
contribute to the Company’s future growth and success.

2. Types of Plan Benefits

(a) Types of Awards. Subject to Section 3(a), the Company may in its sole
discretion grant, with respect to the Company’s Class A Common Stock (“Common
Stock”), options (“Options”) and/or stock appreciation rights (“Rights”) to
eligible persons, as authorized by action of the Board of Directors of the
Company (or a Committee designated by the Board of Directors). As used in the
Plan, an “Award” shall mean an Option or a Right or both and an “Award Owner”
shall mean the owner of an Option or a Right or both.

(i) Types of Options. Options granted pursuant to the Plan may be either
incentive stock options (“Incentive Stock Options”) meeting the requirements of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), or
non-statutory options (“Non-Statutory Stock Options”), which are not intended to
or do not meet the requirements of Code Section 422.

(ii) Types of Rights. Rights granted pursuant to the Plan shall entitle the
Rights holder to receive shares of the Common Stock of the Company equal in
value to the appreciation of a specified number of shares of such Common Stock
as provided in Section 7, plus cash for any fractional share. Rights may be
either an alternative to or in tandem with the exercise of all or any portion of
an Option granted to a Rights holder (“Tandem Rights”) or independent of any
Options granted hereunder (“Non-Tandem Rights”).

 

3. Administration

(a) General Provisions. The Plan will be administered by the Board of Directors
of the Company (the “Board”), whose construction and interpretation of the terms
and provisions of the Plan shall be final and conclusive. Except for all
decisions with respect to Awards for officers and directors subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “1934 Act”),
which shall be made only in accordance with the provisions of Section 3(b)
below, the Board may in its sole discretion grant Options to purchase shares of
the Company’s Common Stock, issue Rights to the appreciation in the value of
such shares, and issue shares upon exercise of such Options and Rights, and/or
distribute cash upon exercise of such Options and Rights, as provided in the
Plan. The Board shall have authority, subject to the express provisions of the



--------------------------------------------------------------------------------

Plan, to construe the respective Award agreements and the Plan; to prescribe,
amend and rescind rules and regulations relating to the Plan; to determine the
terms and provisions of the respective Award agreements, which need not be
identical; to advance the lapse of any waiting or installment periods and
exercise dates; and to make all other determinations in the judgment of the
Board of Directors necessary or desirable for the administration of the Plan.
The Board may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award agreement in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of such expediency. No director shall be liable for any
action or determination taken or made under or with respect to the Plan or any
Award in good faith. The Board may, to the full extent permitted by law,
delegate any or all of its powers under the Plan to a committee (the
“Committee”) appointed by the Board, and if the Committee is so appointed all
references to the Board in the Plan shall mean and relate to such Committee
unless the context requires otherwise.

(b) Committee of Non-Employee Directors. Except with respect to Awards to
Non-Employee Directors (as defined below), all decisions with respect to Awards
to officers and directors subject to Section 16 of the 1934 Act shall be made by
a Committee that is composed solely of two or more Non-Employee Directors
(within the meaning of Rule 16b-3, or any successor rule). All decisions with
respect to Awards to any Non-Employee Director shall be made by the Company’s
Board of Directors, without the participation or vote of such Non-Employee
Director. The limitations set forth in this Section 3(b) shall automatically
incorporate any additional requirements that may in the future be necessary for
the Plan to comply with Rule 16b-3.

4. Eligibility

(a) Generally

(i) Except as provided in Section 4(b), Awards shall be granted only to persons
who are, at the time of grant, officers, employees, directors, consultants,
advisors or other service providers of the Company or of any Parent Corporation
or Subsidiary (as defined in Sections 17(c) and 17(e)); provided that any
consultant, advisor or service provider must render bona fide services not in
connection with the offer and sale of securities in a capital raising
transaction.

(ii) An eligible individual may be granted Incentive Stock Options,
Non-Statutory Stock Options, Tandem Rights and/or Non-Tandem Rights. A person
who has been granted an Award may, if he or she is otherwise eligible, be
granted one or more additional Awards if the Board shall so determine.

(b) Incentive Stock Options. No person shall be granted any Incentive Stock
Option under the Plan unless at the time such Option is granted, such person is
an employee of the Company, or of any Parent Corporation or Subsidiary, and does
not own, directly or indirectly, Common Stock of the Company possessing more
than 10% of the total combined voting power of all classes of stock of the
Company or of any Parent Corporation or Subsidiary (a “10% Stockholder”), unless
the requirements of Section 6(d)(i) are satisfied.

 

2



--------------------------------------------------------------------------------

(c) Limit on Awards. Notwithstanding any other provisions of the Plan, the
maximum number of shares with respect to which Awards may be granted to any
individual during any single fiscal year (the “Individual Award Limit”) shall be
83,182 shares (subject to adjustment as provided in Sections 13 and 14), which
represents five percent of the Common Stock of the Company that was outstanding
on May 19, 1995 (as so adjusted). To the extent required by Section 162(m) of
the Code or the regulations thereunder, in applying the Individual Award Limit
with respect to a participant, (i) if an Award is cancelled, the cancelled Award
shall continue to count against the Individual Award Limit; and (ii) if, after
grant, the exercise price of an Award is reduced, the transaction shall be
treated as the cancellation of the Award and a grant of a new Award, and both
the Award that is deemed cancelled and the new Award shall count against the
Individual Award Limit.

5. Stock Subject to Plan

Subject to adjustment as provided in Sections 13 and 14 below, the maximum
number of shares of Common Stock of the Company that may be issued pursuant to
Awards granted under the Plan is 712,500 shares. Shares issued pursuant to the
Plan may be treasury shares of the Company. The Company shall have no obligation
to issue unauthorized shares in respect of Awards. If Awards granted under the
Plan shall expire or terminate for any reason without having been exercised in
full, the shares subject to the unexercised portions of such Awards shall again
be available for subsequent Award grants under the Plan. Stock issuable upon
exercise of Awards granted under the Plan may be subject to such restrictions on
transfer, repurchase rights or other restrictions as shall be determined by the
Board.

6. Options

(a) Forms of Option Agreements. As a condition to the grant of an Option under
the Plan, each recipient of an Option shall execute an Option Agreement,
substantially in the form of Exhibit A to the Plan (in the case of Incentive
Stock Options) or Exhibit B to the Plan (in the case of Non-Statutory Stock
Options). The Option Agreement may be in such other form not inconsistent with
the Plan as shall be specified by the Board of Directors at the time such Option
is granted.

(b) Purchase Price. No consideration is to be paid for the grant of an Option.
The purchase price per share of stock deliverable upon the exercise of an Option
shall be determined by the Board on the date such Option is granted; provided,
however, that (i) in the case of any Option (other than an Incentive Stock
Option granted to a 10% Stockholder), the exercise price shall not be less than
100% of the Fair Value (as defined in Section 17(b)) of such stock, as
determined by the Board at the grant of such Option, and (ii) in the case of any
Incentive Stock Option granted to a 10% Stockholder, the exercise price shall
not be less than 110% of the Fair Value of such stock, as determined by the
Board at the grant of such Option.

(c) Payment of Exercise Price. Payment of the exercise price of an Option shall
be in cash (by check) or, in the sole discretion of the Board and to the extent
authorized in the Option Agreement and permissible under applicable law, in any
of the following methods or any combination thereof: (i) by surrender of shares
of fully paid Common Stock of the Company with a Fair Value equal to the
aggregate exercise price; (ii) by waiver of compensation owed by the Company to
the Option holder; (iii) through a cashless exercise arrangement between the

 

3



--------------------------------------------------------------------------------

Option holder and an NASD broker; (iv) by the surrender of other Options held by
the Option holder (other than Incentive Stock Options) to purchase Common Stock
of the Company, to the extent of the “spread” on the surrendered Options (the
“spread” being the amount by which the Fair Value of the shares covered by the
surrendered Options on the exercise date exceeds the aggregate exercise price of
the surrendered Options); or (v) by any other lawful means.

(d) Incentive Stock Options. Options granted under the Plan that are intended to
be Incentive Stock Options shall be specifically designated as intending to be
Incentive Stock Options and shall be subject to the following additional terms
and conditions:

(i) 10% Stockholder. If any employee to whom an Incentive Stock Option is to be
granted under the Plan is at the time of the grant of such Option a 10%
Stockholder, then the following special provisions shall be applicable to the
Incentive Stock Option granted to such individual: (x) the exercise price per
share of the Common Stock subject to such Incentive Stock Option shall not be
less than 110% of the Fair Value of one share of Common Stock at the time of
grant; and (y) the option exercise period shall not exceed five years from the
date of grant.

(ii) Dollar Limitation. Common Stock of the Company that is acquired pursuant to
the exercise of an Incentive Stock Option granted to an employee under the Plan
shall be deemed to be acquired pursuant to the exercise of an incentive stock
option under Code Section 422, only to the extent that the aggregate Fair Value
(determined as of the respective date or dates of grant) of the Common Stock
with respect to which such Incentive Stock Option, and all other incentive stock
options that are granted to such employee under the Plan (and under any other
incentive stock option plans of the Company, and any Parent Corporation and any
Subsidiary) are exercisable for the first time by such employee in any one
calendar year, does not exceed $100,000. To effectuate the provisions of this
Section 6(d)(ii), the Board may designate the shares of Common Stock that are
treated as acquired pursuant to the exercise of an Incentive Stock Option by
issuing a separate certificate for such shares and identifying such certificates
as Incentive Stock Option stock in its stock transfer records. Except as
modified by the preceding provisions of this Section 6(d) all the provisions of
the Plan applicable to Options shall be applicable to Incentive Stock Options
granted hereunder.

7. Rights

(a) Forms of Rights Agreement. As a condition to the grant of Rights under the
Plan, each Rights holder shall execute a Rights Agreement, substantially in the
form of Exhibit C to the Plan (in the case of Tandem Rights) or Exhibit D to the
Plan (in the case of Non-Tandem Rights), or in such other form not inconsistent
with the Plan, as shall be specified by the Board at the time such Rights are
granted.

(b) Purchase Price. No consideration is to be paid for the grant of a Right.

(c) Entitlement Under Each Right. To the extent the holder of a Right is vested
in such Right (as provided in the Rights Agreement), each Right granted shall
entitle the Right holder upon exercise of the Right to receive, for each share
covered by the Right, shares of Common Stock with a Fair Value equal to the
excess, if any, of (i) the Fair Value, on the effective date of exercise, of one
share of Common Stock over (ii) the Fair Value, on the date of grant, of such
share plus cash for any fractional share.

 

4



--------------------------------------------------------------------------------

8. Exercise Period

(a) Generally. Each Award shall expire on such date as the Board shall determine
on the date such Award is granted, but in no event after the expiration of ten
years from the date on which such Award is granted (or five years in the case of
Incentive Stock Options described in Section 6(d)(i)), and in all cases each
Award shall be subject to earlier termination as provided in the Plan.

(b) Effect of Termination of Status as Eligible Participant. No Award may be
exercised unless, at the time of such exercise, the Award Owner is, and
continuously since the date of grant of his or her Award, has been an employee,
director, consultant, advisor or other eligible service provider of one or more
of the Company, a Parent Corporation or a Subsidiary (in each case, an “Eligible
Participant”), except that subject to Section 10 and if and to the extent the
Award agreement so provides:

(i) the Award may be exercised within the period of three months after the date
the Award Owner ceases to be an Eligible Participant of any of the foregoing
entities (or within such lesser period as may be specified in the Award
agreement, except that no Award agreement shall provide for a shorter period
than is permitted under applicable federal and state securities laws);

(ii) if the Award Owner dies while an Eligible Participant or within three
months after the Award Owner ceases to be an Eligible Participant, the Award may
be exercised by the administrator of the Award Owner’s estate, or by the person
to whom the Award is transferred by will or the laws of descent and
distribution, within the period of one year after the date of death (or within
such lesser period as may be specified in the Award agreement, except that no
Award agreement shall provide for a shorter period than is permitted under
applicable federal and state securities laws); and

(iii) if the Award Owner becomes disabled (within the meaning of
Section 22(e)(3) of the Code) while an Eligible Participant, the Award may be
exercised within the period of one year after the date the Award Owner ceases to
be an Eligible Participant because of such disability (or within such lesser
period as may be specified in the Award agreement, except that no Award
agreement shall provide for a shorter period than is permitted under applicable
federal and state securities laws);

provided, however, that in no event may any Award be exercised after the
expiration date of the Award. Any Award or portion thereof that is vested on or
before the date on which the Award Owner ceases to be an Eligible Participant
(the “Termination Date”), but not exercised during the applicable time period
specified above (or any shorter period specified in the Award agreement) shall
be deemed terminated at the end of the applicable time period for purposes of
Section 5. Any Award or portion thereof that is not vested, and will not become
vested based on the applicable vesting schedule, on or before the Termination
Date shall be deemed terminated for purposes of Section 5 on the earlier of
(i) the Termination Date or (ii) the date of the Award Owner’s last day of
active work at the Company (which, in the case of a lay-off, shall be the
effective date of the lay-off).

 

5



--------------------------------------------------------------------------------

(c) Effective Date of Exercise. Subject to the provisions of Sections 8(a), 8(b)
and 10, the exercise of an Award by an Award Owner shall take effect on the date
of receipt by the Company of written notice of exercise by the Award Owner,
provided such receipt is followed promptly by receipt of any required payment
for such exercise.

9. Assignability of Awards

To the extent required for registration on Form S-8 under the Securities Act of
1933, as amended (the “1933 Act”), no Award granted under the Plan shall be
assignable or transferable by the person to whom it is granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution; provided that if the requirements for registration on Form S-8 are
subsequently amended to permit broader transferability of options, Awards shall
be transferable to the extent provided in the Award agreement covering the
Award, and the Board shall have discretion to amend any such outstanding Award
to provide for broader transferability of the Award as the Board may authorize
within the limitations of the requirements for registration on Form S-8 and
subject to applicable state securities laws. Notwithstanding the foregoing, if
required by the Code, each Incentive Stock Option under the Plan shall be
transferable by the holder thereof only by will or the laws of descent and
distribution and, during the Option holder’s lifetime, shall be exercisable only
the Option holder. In the event of any transfer of an Award hereunder that is
permitted by the requirements for registration on Form S-8 and by applicable
state securities laws, the transferee shall be entitled to exercise the Award in
the same manner and only to the same extent as the Award holder (or his or her
personal representative or the person who would have acquired the right to
exercise the Award by bequest or intestate succession) would have been entitled
to exercise the Award under Sections 6, 7 and 8 had the Award not been
transferred.

10. Vesting of Awards

An Option or Right may be exercised, and payment shall be made upon exercise of
such Award, only to the extent that such Award has vested. Unless otherwise
specified by the Board at the time an Award is granted, an Award shall vest
based on the collective number of years of service with or for the Company, the
Parent Corporation and Subsidiaries, in accordance with the schedule or terms
set forth in the Award agreement executed by the Award Owner and a duly
authorized officer of the Company. Notwithstanding the foregoing, unless the
Board specifically authorizes a different vesting schedule with respect to an
Award, an Award shall become exercisable based on the number of full years of
service that such Award Owner has completed since the Award’s date of grant, in
accordance with the following schedule:

 

Number of Years of

Service Since Date of Grant

  

Percentage of

Award Available for
Exercise (Cumulative)

 

1 year

   25 %

2 years

   50 %

3 years

   75 %

4 or more years

   100 %

 

6



--------------------------------------------------------------------------------

The Board, in its discretion, may establish a different vesting schedule at the
time an Award is granted.

Notwithstanding anything to the contrary in this Section 10, upon the exercise
of an Award by a director or officer who is subject to Section 16 of the 1934
Act, the Company shall determine if such exercise complies with Rule
16b-3(d)(3). If such exercise does not so comply, such exercise shall not be
given effect unless (i) the Company, within 5 days of receipt of the notice of
exercise, notifies the Award Owner, in writing, of such noncompliance and the
Award Owner responds in writing, in substance and form satisfactory to the
Company, within 5 days of receipt of the Company’s notification, that such
exercise is to remain effective.

11. General Restrictions

(a) Award Owner Representations. The Company may require any person to whom an
Award is granted, as a condition of exercising such Award, to give such written
assurances, in substance and form satisfactory to the Company, as the Company
deems necessary or appropriate in order to comply with applicable federal and
state securities laws. If the Award Owner is subject to Section 16 of the 1934
Act, the Company may require that such Award Owner give written assurances, in
substance and form satisfactory to the Company, that such person has consulted
with competent counsel as to the application of Section 16(b) of the 1934 Act to
such exercise.

(b) Stock Certificate Legends. Certificates representing shares issued upon
exercise of the Award shall bear such legends as are deemed appropriate by legal
counsel to the Company, unless the Award Owner provides a written opinion of
legal counsel, satisfactory to the Company, that any such legend is not
required.

(c) Compliance With Securities Laws

(i) Each Award shall be subject to the requirement that, if at any time counsel
to the Company shall determine that the listing, registration or qualification
of such Award or the shares subject to such Award upon any securities exchange
or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with the grant or exercise of such Award or the issuance or purchase
of shares thereunder, such Award shall not be effective or may not be accepted
or exercised in whole or in part (as applicable) unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained on conditions acceptable to the Board. Nothing herein shall be deemed
to require the Company to apply for or to obtain such listing, registration or
qualification.

(ii) The Company shall provide each Award Owner with such information,
statements, discussions and analyses with respect to the Company in such manner
and at such times as may be required under state or federal securities laws.

12. Rights as a Stockholder

The Award Owner shall have no rights as a stockholder with respect to any shares
covered by the Award until the date on the stock certificate issued to him or
her for such shares. Except as otherwise expressly provided in the Plan, no
adjustment shall be made for dividends or other rights for which the record date
is prior to the date on such stock certificate.

 

7



--------------------------------------------------------------------------------

13. Recapitalization

In the event that the outstanding shares of Common Stock of the Company are
changed into or exchanged for a different number or kind of shares or other
securities of the Company by reason of any recapitalization, reclassification,
stock split, stock dividend, combination or subdivision, appropriate adjustment
shall be made in the number and kind of shares available under the Plan and
under any Awards granted under the Plan (including appropriate adjustment to
applicable exercise prices). Such adjustment to outstanding Awards shall be made
without change in the total value applicable to the unexercised portion of such
Awards as of the date of the adjustment. No such adjustment shall be made with
respect to an Incentive Stock Option that would, within the meaning of any
applicable provisions of the Code, constitute a modification, extension or
renewal of any Option or a grant of additional benefits to the holder of an
Option.

14. Reorganization

In the event (i) the Company is merged or consolidated with another corporation
other than an Affiliate, and the Company is not the surviving corporation, or
(ii) all or substantially all of the assets or more than 50% of the outstanding
voting stock of the Company is acquired by any other corporation other than an
Affiliate, or (iii) there is a reorganization or liquidation of the Company, the
Board of Directors of the Company, or the board of directors of any corporation
assuming the obligations of the Company, shall, as to all outstanding Awards,
either (x) in the case of a merger, consolidation or reorganization of the
Company, make appropriate provision for the protection of any such outstanding
Awards by the substitution on an equitable basis of appropriate stock of the
Company, or of the merged, consolidated or otherwise reorganized corporation
that will be issuable in respect of the shares of Common Stock of the Company
(provided that no additional benefits shall be conferred upon Award Owners as a
result of such substitution), or (y) upon written notice to the Award Owners,
provide that all vested unexercised Awards must be exercised within a specified
number of days of the date of such notice or they will be terminated, or
(z) upon written notice to the Award Owners, provide that all vested unexercised
Awards shall be purchased by the Company or successor within a specified number
of days of the date of such notice at a price equal to the value the Award
Owners would have received if they then exercised all their vested Awards and
immediately received full payment in respect of such exercise, as determined in
good faith by the Board. In any such case, the Board may, in its discretion,
accelerate the exercise dates of all or any individual outstanding Awards;
provided, however, the Company may not accelerate the exercise dates of any
outstanding Awards to an Award Owner to the extent such acceleration will cause
the disallowance of a deduction under the “golden parachute payment” rules under
Section 28OG of the Code with respect to any payment to the Award Owner under
this Plan or otherwise.

15. No Special Rights as an Eligible Participant

Nothing contained in the Plan or in any Award granted under the Plan shall
confer upon any Award Owner any right with respect to the continuation of his or
her employment or other status as an Eligible Participant or interfere in any
way with the right of the Company (or any Parent Corporation or Subsidiary),
subject to the terms of any separate agreement to the contrary,

 

8



--------------------------------------------------------------------------------

at any time to terminate such employment or other relationship or to increase or
decrease the compensation of the Award Owner from the rate in existence at the
time of the grant of an Award. Whether an authorized leave of absence, or
absence in military or government service, shall constitute termination or
cessation of services for purposes of this Plan shall be determined by the
Board.

16. Other Employee Benefits

The amount of any income deemed to be received by an Award Owner as a result of
the exercise of an Award or the sale of shares received upon such exercise will
not constitute “compensation” or “earnings” with respect to which any other
benefits of such person are determined, including without limitation benefits
under any pension, profit sharing, life insurance or salary continuation plan.

17. Definitions

(a) Affiliate. The term “Affiliate” shall mean a corporation or other person
that, at the time of reference, directly or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company.

(b) Fair Value. The term “Fair Value” of a share of Common Stock shall mean
(i) if the Common Stock is not traded on a national securities exchange or “over
the counter,” the fair value, as determined in good faith by the Board using any
reasonable valuation method without application of a discount to reflect
liquidity; (ii) if the Common Stock is traded on a national securities exchange,
the closing price for such stock on the day immediately preceding the date of
determination or if there is no closing price on such date, the last preceding
closing price, or (iii) if the Common Stock is traded “over-the-counter,” the
closing price on the business day immediately preceding the date of
determination, or if a closing price is not available, the average of the
highest bid and the lowest offer reported on the business day immediately
preceding the date of determination.

(c) Parent Corporation. The term “Parent Corporation” shall mean any corporation
(other than the Company) in an unbroken chain of corporations ending with the
Company if each of the corporations other than the Company owns stock possessing
50% or more of the combined voting power of all classes of stock in one of the
other corporations in such chain. The status of a corporation as a Parent
Corporation shall be determined as set forth above at the time of: (1) the grant
of the Award, for purposes of Sections 4, 6(d)(i) and 6(d)(ii); (2) the exercise
of the Award, for purposes of Sections 8(b) and 8(b)(i); (3) the Award Owner’s
death or disability, as applicable, for purposes of Sections 8(b)(ii) and (iii);
and (4) the vesting date, for purposes of Section 10.

(d) Rule 16b-3. The term “Rule 16b-3” shall mean Rule 16b-3 promulgated by the
Securities and Exchange Commission pursuant to Section 16 of the 1934 Act, or
any successor rule.

(e) Subsidiary. The term “Subsidiary” shall mean any corporation in an unbroken
chain of corporations beginning with the Company if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined

 

9



--------------------------------------------------------------------------------

voting power of all classes of stock in one of the other corporations in such
chain. The status of a corporation as a Subsidiary shall be determined as set
forth above at the time of: (1) the grant of the Award, for purposes of Sections
4, 6(d)(i) and 6(d)(ii); (2) the exercise of the Award, for purposes of Sections
8(b) and 8(b)(i); (3) the Award Owner’s death or disability, as applicable, for
purposes of Sections 8(b)(ii) and (iii); and (4) the vesting date, for purposes
of Section 10.

18. Amendment of the Plan

(a) General. The Board may at any time and from time to time modify or amend the
Plan in any respect, except that the Board shall not modify or amend the Plan in
a manner that would require stockholder approval under Section 422 of the Code,
without obtaining such stockholder approval, if such amendment would affect the
status of any outstanding Incentive Stock Option as an incentive stock option
under Section 422 of the Code. As of June 1996, Section 422 of the Code required
stockholder approval of amendments that (A) increase the aggregate number of
shares that may be issued pursuant to Incentive Stock Options (except for
permissible adjustments provided in the Plan), or (B) change the designation of
employees or the class of employees eligible to receive Incentive Stock Options.
The termination or any modification or amendment of the Plan shall not, without
the consent of an Award Owner, affect his or her rights under an Award
previously granted to him or her. With the consent of the Award Owners affected,
the Board may amend outstanding Award agreements in a manner not inconsistent
with the Plan.

(b) Amendments to Comply with Tax and Securities Laws. Notwithstanding the
provisions of Section 18(a), the Board shall have the right, but not the
obligation, without the consent of the Company’s stockholders, to (i) amend or
modify the terms and provisions of the Plan and of any outstanding Incentive
Stock Options granted under the Plan to the extent necessary to qualify any or
all such options for such favorable federal income tax treatment, as may be
afforded incentive stock options under Section 422 of the Code, and (ii) amend
or modify the terms and provisions of the Plan and of any outstanding Award
granted under the Plan to the extent necessary or advisable to comply with or
conform to any securities laws to which, in the opinion of counsel to the
Company, the Plan or Award is subject.

19. Withholding

The Company shall have the right to deduct from any distribution of cash to an
Award Holder, any amount equal to the federal, state and local income taxes and
other amounts as may be required by law to be withheld (the “Withholding Taxes”)
with respect to any Award. If an Award Holder is to experience a taxable event
in connection with the receipt of shares upon exercise of an Award, the Award
Holder shall pay the Withholding Taxes to the Company prior to such issuance.
The Committee, in its sole discretion, may authorize the Company to permit an
Award Holder to satisfy the obligation to pay Withholding Taxes by having the
Company withhold a portion of the shares otherwise issuable to the Award Holder
having a Fair Value, on the date preceding the date of issuance, equal to the
Withholding Taxes; provided that any such withholding with respect to an Award
Holder that is subject to Section 16(b) of the 1934 Act shall comply with all
requirements necessary to make such withholding an exempt transaction under
Section 16(b).

 

10



--------------------------------------------------------------------------------

20. Effective Date and Duration of the Plan

(a) Effective Date. The effective date of the Plan is July 16, 1992 (the
“Effective Date”), which was the date on which the Board and the stockholders of
the Company first approved the adoption of the Plan. Awards may be granted under
the Plan at any time after the Effective Date and before the date fixed for
termination of the Plan, as provided in Section 20(b).

(b) Termination. The Plan shall terminate upon the earlier of (i) the close of
business on May 23, 2012, which is the day next preceding the tenth anniversary
of the date the Company’s Board and stockholders approved the extension of the
Plan, or (ii) the date on which all shares available for issuance under the Plan
shall have been issued pursuant to the exercise of Awards granted under the
Plan. If the date of termination is determined under (i) above, then Awards
outstanding on such date shall continue to have force and effect in accordance
with the provisions of the instruments evidencing such Awards.

21. Rule 16b-3 Compliance

Transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any provision of the Plan or action by
the Board fails to so comply, it shall be deemed null and void, to the extent
permitted by law and deemed advisable by the Board.

 

11